DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find “automatically performing, by the at least one processor, and presenting, at the display system, a measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data in response to receiving the freeze input.” (Applicant argues on page 12 that “perform an Auto Trace function after a freeze input is receive in Edan, several user inputs are required.” If the claim construction is such that NO inputs can happen between receiving the freeze input and automatically performing, then Applicant’s Specification failed to support such claim construction.). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 16, it is unclear what the metes and bounds of limitation “automatically performing, by the at least one processor, and presenting, at the display system, a measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data in response to receiving the freeze input” are, specifically “in response to.” Applicant has not clearly defined the scope of “in response to.” It seems from the Specification, each function can be operated individually. So what exactly the “in response to” limits the claim construction? 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 6, 7, 8, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edan Instrument, Inc. (EdanUSA U50 Diagnostic Ultrasound System User Manual, Version 1.2, P/N: 01.54.455436-12, Release Date: August 2012, hereinafter Edan ‘2012) and/or in view of Schmiesing et al. (US 5,634,465, hereinafter Schmiesing ‘465).
Although Edan ‘2012 fails to explicitly teach “at least one processor of an ultrasounds system,” it would have been inherently and/or obvious that any conventional ultrasound system will have at least one processor in order to perform the all necessary functions of ultrasound system taught in Edan ‘2012. 
In re claims 1 and 16, Edan ‘2012 teaches a method comprising: presenting, by at least one processor of an ultrasound system, a plurality of selectable clinical objects at a display system (fig. 5-11, page 45; fig. 5-15, page 50), each of the plurality of selectable clinical objects associated with a color flow Doppler profile (Color, PDI in Fig. 5-11, page 54, Table 5-6) and a pulsed wave Doppler profile (Fig. 5-11, PW, page 40), each of the color flow Doppler profile and the pulsed wave Doppler profile comprising imaging parameters for the associated one of the plurality of selectable clinical objects (fig. 5-11, page 45, pages 52-56); receiving, by the at least one processor, a selection of one of the plurality of selectable clinical objects (fig. 5-11, page 45); retrieving, by the at least one processor, the color flow Doppler profile and the pulsed wave Doppler profile associated with the selected one of the plurality of selectable clinical objects (fig. 5-11, page 45); acquiring, by the ultrasound system, and presenting, at the display system, color flow Doppler ultrasound data based on the imaging parameters of the retrieved color flow Doppler profile (fig. 5-11, page 45); initiating, by the at least one processor, a pulsed wave Doppler imaging mode (fig. 5-11, page 45, page 59, loading existing preset data, page 183, “Presets”); and acquiring, by the ultrasound system, and presenting, at the display system, pulsed wave Doppler ultrasound data based on the imaging parameters of the retrieved pulsed wave Doppler profile (pages 41-43, 59, 84). 
Edan ‘2012 teaches comprising: receiving, by the at least one processor, a freeze input; and automatically performing, by the at least one processor, and presenting, at the display system, a measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data in response to receiving the freeze input. (page 29, 35, 87). 
Furthermore, “automatically performing” is limiting on “by the at least one processor.” So at least ONE processor is used to do automatically performing. This is not exclusivity that ONLY one processor is used for automatically performing. Still furthermore, even if ONLY one processor is used to do automatically performing, the processor is ALWAYS automatically performing regardless what the inputs are. Applicant did NOT claim that NO other inputs are allowed. For example, even 1 + 1  as an input in a calculator, the calculator would “automatically” calculate and display 2. There is not human manual calculations in such calculator. The processor are always automatically performing these calculations. Applicant has NOT limited the scope of automatically performing to exclude any human inputs. 
Still furthermore, the claim is “comprising” which is an open ended condition that does not limit or preclude any condition between “receiving, by the at least one processor, a freeze input” and “automatically performing, by the at least one processor.”
From Applicant’s Spec, Applicant does NOT exclude any element between the freezing input and then next step of automatically performing. 
In fact, the freezing input is to freeze the display. See Spec. 0050, 0053, 0055, 0057.
Automatically performing is done by a processor. See 0051, 0053, 0055, 0057.
In Spec. 0053, 0055, 0057, that contains both freezing and automatically performing, there is NO description that there cannot be any other input between freezing and automatically performing. 
Applicant also failed to limit the scope of “automatically performing, by the at least one processor … at least one measurement of the color flow Doppler ultrasound data and/or the pulse wave Doppler ultrasound data” that is different than the automatic tracing of Edan ‘2012, for example on page 87. The trace measurement is at least one measurement of the pulse wave Doppler ultrasound data. 
Therefore, Edan ‘2012 reads on the claim. 
Even if somehow under the claim construction that automatically performing is directly and immediately in response to the freeze input, Schmiesing ‘465 teaches receiving, by the at least one processor, a freeze input; and automatically performing, by the at least one processor, and presenting, at the display system, a measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data in response to receiving the freeze input. (col. 7, line 24-36, fig. 7)
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Edan ‘2012 alone and/or to include the features of Schmiesing ‘465 in order to allow user to know that the displayed peak velocity measurement was determined from the same interval of Doppler data that was used to form the spectral lines between the vertical highlights.
In re claims 2 and 17, Edan ‘2012 teaches comprising receiving, by the at least one processor, patient information comprising a gestational age of a fetus, wherein the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus (page 50, Note that “Obstetric” is related to fetus scanning, and note that any exam mode, application can be “added.” See fig. 5-16, page 51. User can name Exam any names. See Page 55-58. And these can be again loaded. See page 59. And furthermore, an obstetric scan will include a gestational age of a fetus. Note page 52 has GS, BPD, CRL, EFW, etc. Page 120. These all include a gestational age of a fetus. See 275-291. Pages 52, 88, 111, 117, 118, 120-121, 123-126, 275-291). 
In re claims 4 and 19, Edan ‘2012 teaches initiating, by the at least one processor, a B-mode ultrasound imaging mode (pages 32, 37, note that B mode can be selected anytime, and that B mode can be made first before B+PW mode, see No. 10) prior to presenting the plurality of selectable clinical objects at the display system (note that user must Press “Preset” in order for the system to display the present menu, fig. 5-12, page 46); and switching, by the at least one processor, to a color flow Doppler imaging mode after receiving the selection of the one of the plurality of selectable clinical objects (page 45, and it would haven obvious to try to choose the required color flow Doppler image mode after selecting the presets in order to use the known presets for the specific application at hand during Doppler imaging). 
In re claim 5, Edan ‘2012 fails to explicitly teach wherein the plurality of selectable clinical objects comprises a plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, or an aorta. 
But Edan ‘2012 teaches various selectable clinical objects (pages 49 50, 88, 121, 157, 180) that include Peri. Artery, which can be rename and add new Exam Mode based on User’s choice (pages 58-59). 
Hence, it would have been obvious as a standard operating procedure or obvious to try provide the plurality of: a uterine artery, a middle cerebral artery, an umbilical artery, a ductus venosis, and an aorta in order for quick scan and quick studies with default settings of the similar clinical objects in the future. Furthermore, Applicant has failed to specifically explain any significant advantages of having these selectable clinical objects. 
In re claim 6, Edan ‘2012 teaches wherein the imaging parameters of the color flow Doppler profile and the pulsed wave Doppler profile each comprises a plurality of: a pulse repetition frequency (PRF), a frequency, a wall motion filter setting, a baseline, a gain, or a gate size (pages 68-69, note that Edan ‘2012 although fails to teach a gate size, but it is not required in claim 6 due to “or”). 
In re claims 7 and 20, Edan ‘2012 (page 29, 35, 87) / Schmiesing ‘465 (col. 6, line 42-col.7, line 67, fig. 7) teaches wherein one or both of the color flow Doppler profile or the pulsed wave Doppler profile specify the measurement to be performed.
In re claim 8, Edan ‘2012 teaches wherein the at least one measurement comprises: a peak systolic velocity (PS) measurement, an end-diastolic velocity (ED) measurement, a min-diastolic velocity (MD) measurement, a ratio (S/D) of peak systolic velocity to end-diastolic velocity (PS/ED) measurement, a pulsatility index (PI) measurement, a resistivity index (RI) measurement, and/or a time averaged maximum velocity (TA.sub.MAX) measurement (page 87). 

Claims 3, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edan ‘2012 and/or Schmiesing ‘465 in view of Toshiba (Operation Manual For Diagnostic Ultrasound System Aplio 500 Model TUS-A500, No. 2B77-004EN*M, 2014, hereinafter Toshiba ‘2014).
In re claims 3 and 18, Edan ‘2012 fails to teach wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data. 
Toshiba ‘2014 teaches wherein the pulsed wave Doppler imaging mode is initiated in response to receiving a placement of a gate in the color flow Doppler ultrasound data (page 43/232, <10>; 93/232, <1>, 140/232; <9>, <10>). 
In re claim 6, Edan ‘2012 teaches wherein the imaging parameters of the color flow Doppler profile and the pulsed wave Doppler profile each comprises a plurality of: a pulse repetition frequency (PRF), a frequency, a wall motion filter setting, a baseline, a gain, or [a gate size] (pages 68-69). 
Edan ‘2012 fails to teach a gate size. 
Toshiba ‘2014 teaches a preset with a gate size option (page 129/232, 132/232, 140/232).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Edan ‘2012 and/or Schmiesing ‘465 to include the features of Toshiba ‘2014 in order to provide various default examination parameter for a specific target organ for easy initial examination. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


In response to Applicant’s argument that “the alleged presets in Edan correspond with Exam Modes available on particular probes, not to a plurality of selectable clinical objects. For example, "Obstetric" is not a clinical object. Thus, there is no support in Edan for Exam Modes having both color flow Doppler and PW Doppler imaging parameters related to selectable clinical objects as claimed,” the Examiner disagrees. Applicant first has never limited the scope of “clinical object.” At most, Applicant describes that: … corresponding with the particular clinical object (i.e., uterine artery in FIG. 2, umbilical artery in FIG. 3, and middle cerebral artery in FIG. 4). See para 0035. Although the term “Obsteric” itself might not be immediately obvious as an clinical object, Figure 5-11 clearly show Kidney in addition to obstetric and Kidney is a clinical object. Furthermore, figure 5-15 on page 50 clearly show Exam Mode/Exam Preset can include Gynecology, small parts, MSK/Vascular, carotid artery, peri. Artery, fetal cardiac, Pedia cardiac, adult cardiac, cardiac, urology, kidney, … etc. At least one of them is a clearly a selectable clinical objects, such as Carotid Artery, or Kidney. 

Applicant argues that the Examiner acknowledges that Edan does not disclose a plurality of selectable clinical objects comprising … a middle cerebral artery …; However, Edan specifically discloses selecting and performing a middle cerebral artery measurement, umbilical artery measurement … AFTER selecting a desire probe model …; However, Edan does not disclose Exam Modes corresponding to those measurements.” Examiner merely recognized that Edan does not teach the parameter profile setting of each clinical object of claim 5 as shown in Edan’s fig. 5-11 as a selectable clinical object. But the Examiner provided obviousness reasoning as to why other clinical object’s profile can be similarly store and saved in the Exam Mode of fig. 5-11 in Edan. 
In addition, Applicant has not claimed Exam Mode, Obstetric Exam Mode, or a mode that different than the Exam Mode of Edan, or any other specific Mode. Applicant merely claim “a selection of one of the plurality of selectable clinical objects.” The Examiner has shown that Edan teaches “one of the plurality of selectable clinical objects” in fig. 5-11, page 45. Furthermore, claim 1 never claims “corresponding to those measurement.” Claim 1 only claims “acquiring, by the ultrasound system, and presenting, at the display system, color flow Doppler ultrasound data based on the imaging parameters of the retrieved color flow Doppler profile; initiating, by the at least one processor, a pulsed wave Doppler imaging mode; and acquiring, by the ultrasound system, and presenting, at the display system, pulsed wave Doppler ultrasound data based on the imaging parameters of the retrieved pulsed wave Doppler profile.”  
The Examiner has explained in the Office Action that fig. 5-11 teaches these limitations. See fig. 5-11 below. Image parament presents for each “selectable clinical objects” are listed Under the column Exam Mode: Adult Abd, Abd Difficult, Kidney, Gynecology, Obstetric, Urology, Fetal Cardiac. Each of these selectable clinical objects has parameter present for each ultrasound imaging operational profiles: B/M1, B/M2, Color, PDI, PW and Others. The Examiner has shown Edan teaches each limitation of claim 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In Fig. 5-11, the Exam mode lacks additional Exam mode with profiles for additional clinical objects recited in claim 5. Measurement of a specific area of Edan (i.e. a middle cerebral artery) does not contradict a scanning (Exam) mode that might lack the preset parameter profile to scan such area. 

In response to Applicant’s argument on pages 13-14: 
Edan fails to disclose, "comprising receiving, by the at least one processor, patient information comprising a gestational age of a fetus, wherein the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus," as recited in dependent claim 2 (and similarly with regard to dependent claim 17).
See Arg. Page 14, para 2. 
The Examiner disagrees. The Examiner clearly explained that: 
User can name Exam any names. See Page 55-58. And these can be again loaded. See page 59. And furthermore, an obstetric scan will include a gestational age of a fetus. Note page 52 has GS, BPD, CRL, EFW, etc. Page 120. These all include a gestational age of a fetus. See 275-291. Pages 52, 88, 111, 117, 118, 120-121, 123-126, 275-291. 
Applicant describes the gestation age of a fetus (for obstetrics). See para 0042, etc.. 
First, Edan ‘2012 teaches patient information comprising a gestational age of a fetus see fig. 8-8 on page 125. Furthermore Edan ‘2012 teaches measure preset that is based on Reference Tokyo, Hellman, Rempen, China, etc. See fig. 5-19, page 55-56. And that these References, Tokyo, Hellman, Rempen, China, etc. include a gestation age of a fetus. See pages 275-290. 
Edan ‘2012 also teaches Obstetric Examination mode in page 88 that include B mode, PW mode, M mode that will result in Obstetric worksheet that include a gestation age of a fetus (i.e. growth curve and measurement preset that is based on above mentioned Reference). 
Combining preset shown in fig.5-17, fig. 5-18 and fig. 5-19., Edan ‘2012 teaches: where the color flow Doppler profile and the pulsed wave Doppler profile are retrieved based in part on the gestational age of the fetus. 


In response to Applicant’s argument that “the Applicant respectfully submits that automatically playing back acquired images and automatically browsing acquired images is not automatically performing a measurement. Additionally, Edan's Auto Trace is not automatically performed in response to receiving a freeze input. Indeed, as well known in the art, the term "automatically" means, "by a device or process requiring no human intervention." (See e.g., Dictionary.com, Definition of "automatically," https://www.dictionary.com/browse/automatically). In Edan, no measurement is "automatically" performed "in response to receiving a freeze input,” the Examiner disagrees. Sure, Edan offers manual selection, but Applicant claims “automatically performing, by the at least one processor, and presenting, at the display system, at least one measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data.” Edan literally teaches “Freeze the system before performing the tracing function.  To perform Auto Trace function (automatic tracing).” See page 87, fig. 6-20. And Edan teaches both automatic and manual playback “To perform the automatic playback:
1. Press Freeze to freeze the image, and the system displays the cine menu.
…
4. Rotate the FPS menu control to adjust the review speed, and press Play/Stop menu control to start the automatic playback within the set region (Start frame-end frame).
5. In automatic playback status, press Play/Stop to stop.
6. Press Cine to go back to the manual playback status. Or, press Freeze to exit the CINE Review playback and enter real-time scanning status.
See page 95. 
Furthermore, “automatically performing” is limiting on “by the at least one processor.” So at least ONE processor is used to do automatically performing. This is not exclusivity that ONLY one processor is used for automatically performing. Still furthermore, even if ONLY one processor is used to do automatically performing, the processor is ALWAYS automatically performing regardless what the inputs are. Applicant did NOT claim that NO other inputs are allowed. For example, even 1 + 1  as an input in a calculator, the calculator would “automatically” calculate and display 2. There is not human manual calculations in such calculator. The processor are always automatically performing these calculations. Applicant has NOT limited the scope of automatically performing to exclude any human inputs. 
Furthermore, the claim is “comprising” which is an open-ended condition that does not limit or preclude any condition between “receiving, by the at least one processor, a freeze input” and “automatically performing, by the at least one processor.”
From Applicant’s Spec, Applicant does NOT exclude any element between the freezing input and then next step of automatically performing. 
In fact, the freezing input is to freeze the display. See Spec. 0050, 0053, 0055, 0057.
Automatically performing is done by a processor. See 0051, 0053, 0055, 0057.
In Spec. 0053, 0055, 0057, that contains both freezing and automatically performing, there is NO description that there cannot be any other input between freezing and automatically performing. 
Applicant also failed to limit the scope of “automatically performing, by the at least one processor … at least one measurement of the color flow Doppler ultrasound data and/or the pulse wave Doppler ultrasound data” that is different than the automatic tracing of Edan ‘2012, for example on page 87. The trace measurement is at least one measurement of the pulse wave Doppler ultrasound data. 
Therefore, Edan ‘2012 reads on the claim. 
Even if somehow under the claim construction that automatically performing is directly and immediately in response to the freeze input, Schmiesing ‘465 teaches receiving, by the at least one processor, a freeze input; and automatically performing, by the at least one processor, and presenting, at the display system, a measurement of the color flow Doppler ultrasound data and/or the pulsed wave Doppler ultrasound data in response to receiving the freeze input. (col. 7, line 24-36, fig. 7)
As shown above, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Edan ‘2012 alone and/or to include the features of Schmiesing ‘465 in order to allow user to know that the displayed peak velocity measurement was determined from the same interval of Doppler data that was used to form the spectral lines between the vertical highlights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793